956 F.2d 1167
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.In re OAK CREEK ENERGY FARMS, LTD., Oak Creek EnergySystems, Inc., Debtors.Gary H. GOLDSTICK;  Oak Creek Energy Systems, Inc;  DeanBeckett;  Steve Cummings;  Oak Creek Energy Farms,Ltd., Creditors-Appellees,v.ENERGREY ENTERPRISES, INC., Debtor-Appellant.
No. 90-16559.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted Jan. 16, 1992.Decided March 4, 1992.

1
Before SCHROEDER, T.G. NELSON, Circuit Judges, and CALLISTER,* District Judge.


2
MEMORANDUM**


3
Appellant Energrey challenges the bankruptcy and district court rulings holding that its mechanic's lien on a wind turbine park was invalid.   Both courts held that Energrey had only an interest in the concrete foundations on which the wind turbines were erected and not the turbines themselves.   Furthermore, it was determined that Energrey lost even this meager interest when the property was foreclosed upon and sold to another.   We affirm.


4
The bankruptcy court made the following finding:


5
The Court finds that it was the intent of the owners of the towers and related machinery to keep said property as personal property and not fixtures permanently attached to the real property.


6
The district court held that this finding was not clearly erroneous.   We agree with the district court.   At trial, an employee of Oak Creek testified that the turbines had previously been detached and could be expected to be relocated within the wind park to take advantage of shifting wind conditions.   Hence, the very nature of the turbines' function dictated that they be movable.   Consequently, the bankruptcy court's conclusion that the towers and turbines were not subject to Energrey's lien because they were not fixtures is also correct.  Seatrain Terminals of California, Inc. v. County of Alameda, 83 Cal.App.3d 169, 147 Cal.Rptr. 578 (1978);   Gosliner v. Briones, 187 Cal. 557, 204 P. 19 (1921).


7
This decision disposes of the remaining issues on appeal, and it is not necessary to discuss them separately.


8
AFFIRMED.



*
 Honorable Marion J. Callister, Senior United States District Judge for the District of Idaho, sitting by designation


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3